                     IN THE UNITED STATES DISTRICT COURT

                    FOR THE SOUTHERN DISTRICT OF GEORGIA

                                  AUGUSTA DIVISION

UNITED STATES OF AMERICA                     )
                                             )
              v.                             )          MJ 119-067
                                             )
JASON MICHAEL MUSGROVE                       )
                                        _________

                                        ORDER
                                        _________

       For the reasons stated during the January 21, 2020 evidentiary hearing on Defendant’s

motion for reconsideration of the Court’s December 18, 2019 Order, (doc. no. 25), the Court

DENIES Defendant’s motion for reconsideration. (Doc. no. 26.)

       SO ORDERED this 22nd day of January, 2020, at Augusta, Georgia.
